Citation Nr: 1647668	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  09-23 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral tinea pedis.

2.  Entitlement to service connection for multiple joint pains indicative of an undiagnosed illness.

3.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to January 2008, including service in Kuwait, Saudi Arabia, and on a ship in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for myofascial pain dysfunction syndrome, with mandibular hypomobility tinnitus, degenerative joint disease of multiple joints (cervical spine, bilateral knees, and bilateral first metatarsophalangeal joints), and herniated disc protrusion, T6-T9 (back disability); and denied service connection for bilateral tinea pedis, left shoulder injury, and multiple joint pain.  In September 2008, the Veteran filed a notice of disagreement with the initial rating for his back disability and the denials of service connection for bilateral tinea pedis, left shoulder injury, and multiple joint pain.  In May 2009, the RO issued a statement of the case with regard to those issues.  The Veteran perfected his appeal with a June 2009 VA Form 9.

In a November 2009 communication, the Veteran withdrew his hearing request.  38 C.F.R. § 20.702 (e).

In a December 2009 rating decision, the Veteran's evaluation for back disability was increased to 10 percent.  In November 2010, before this case was certified to the Board, the Veteran then withdrew his claim for an increased initial rating for this disability.  Thus, that issue is not part of the Veteran's appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the record shows treatment for foot fungus during service.  See November 2001 service treatment record.  The Veteran testified that he has had this condition ever since.  See November 2010 hearing transcript.  No tinea pedis was found at the time of his May 2008 and February 2012 VA examinations.  During the later examination, the Veteran reported that he had not had the rash since 2009.  As this suggests that the Veteran did have the rash at some point during the pendency of this claim, it could satisfy the current disability requirement.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, a medical opinion is necessary to determine whether the Veteran's reported foot rash during the pendency of this claim is related to his documented foot fungus during service.

The Veteran is also seeking service connection for multiple joint pain, to include as due to an undiagnosed illness based on his service in Southwest Asia.  At his November 2010 Decision Review Officer (DRO) hearing, the Veteran reported joint pain in the bilateral knees, elbows, ankles, and back.  The July 2008 rating decision granted service connection for degenerative joint disease for herniated disc protrusion, T6-T9, and bilateral knees, cervical spine, and bilateral first metatarsophalangeal joints based in part on diagnoses made at the time of his May 2008 VA joints examination.  This examination also noted the Veteran's complaints of bilateral elbow and left shoulder pain.  Per VA regulations, joint pain may be a sign or symptom of an undiagnosed illness or medically unexplained multisymptom illness.

The May 2008 examiner found mild epicondylitis (tennis elbow) of the right elbow and a clinically normal left elbow.  The Board notes that bilateral tennis elbow was noted in service.  See November 2007 Report of Medical History.  The record does not contain an opinion as to whether the Veteran's current right elbow epicondylitis (tennis elbow) is causally related to his in-service tennis elbow.  Likewise, no opinion was provided as to whether the Veteran's unexplained joint pain was a sign or symptom of an undiagnosed illness or medically unexplained multisymptom illness.  Thus, a new examination is necessary to address this.

The Veteran's service treatment records reference a pre-service motorcycle accident in August 1987, resulting in a left shoulder injury.  See December 1988.  This occurred after his March 1987 enlistment examination, but before he entered into active duty service in December 1987.  A record from shortly after he entered service notes only that the Veteran was physically fit to undergo military training.  See December 1987 service treatment record.  During service, the Veteran had the associated scar removed in January 1989.  Later service treatment records show complaints of shoulder laxity, instability, and pain during service.  He reported left shoulder pain and the time of his May 2008 examination and testified at his November 2010 Decision Review Officer (DRO) hearing that he continued to guard his left arm for fear of dislocating it again.  Thus an examination is necessary to determine whether the Veteran has a current condition that was caused or aggravated by his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims filed to the examiner who performed the February 2012 VA examination or, if he is not available, to another qualified examiner for the purpose of obtaining an addendum opinion.  If an examination is deemed necessary, schedule the Veteran for a skin examination by an appropriately qualified examiner.  Again, the claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must provide the following opinion, including a rationale:

Is it at least as likely as not (50 percent probability or greater) that the foot rash reported by the Veteran until 2009 was incurred in or was otherwise causally related to his active duty military service.  Specifically, the examiner is asked to address the November 2001 service treatment record.

2.  Schedule the Veteran for a VA Gulf War Injuries examination by an appropriately qualified examiner.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

a.  Identify all joints for which the Veteran reports joint pain.

b.  For each joint identified, identify the diagnosed condition, if applicable, to which they are attributable.

c.  If the Veteran's complaints of elbow pain are attributable to a diagnosis of tennis elbow, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that this condition was incurred in or was otherwise causally related to his active duty military service.  Specifically, the examiner is asked to address the November 2007 Report of Medical History.

d.  If the examiner is unable to attribute any joint pain to a diagnosed disability, the examiner is asked to determine whether the Veteran's complaints are symptoms of a chronic disability resulting in an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome or fibromyalgia).

3.  Schedule the Veteran for a VA shoulder examination by an appropriately qualified examiner.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

a.  Identify any and all left shoulder disorders.

b.  For any identified left shoulder disorder, provide an opinion as to whether such disorder existed prior to the Veteran's entrance into service.  The examiner must provide a detailed explanation as to how he or she arrived at his or her conclusion and how confident the examiner is such conclusion.  The examiner is cautioned that the Board is not asking for an opinion based on an "at least as likely as not" standard - a standard inapplicable to this question in this case.  An opinion expressed in terms of "at least as likely as not" will not be an adequate opinion in this case.  

c.  If the examiner determines that a left shoulder disorder preexisted entrance into service, the examiner must then provide an opinion as to whether the left shoulder disorder did not worsen beyond its natural progression during service.  The examiner is cautioned that the Board is not asking for an opinion based on an "at least as likely as not" standard - a standard inapplicable to this question.  An opinion expressed in terms of "at least as likely as not" will not be an adequate opinion in this case.  The examiner is also cautioned that the Board is indeed asking a question in the negative - i.e. "whether the left shoulder disorder did not worsen beyond its natural progression during service."  The examiner must provide a detailed explanation as to how he or she arrived at his or her conclusion and how confident the examiner is in his or her conclusion

d.  Regardless of the answers to the above, the examiner is also asked to address whether it is at least as likely as not that the any current left shoulder disorder is related to the left shoulder disorder that the complained of during service. 

4.  Then, readjudicate the Veteran's claims which are the subject of this remand.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

